UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2232


APRIL LEDFORD,

                     Plaintiff - Appellant,

              v.

EASTERN BAND OF CHEROKEE INDIANS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00005-MR)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirm as modified by unpublished per curiam opinion.


April Ledford, Appellant Pro Se. Dale Allen Curriden, Nevin Wisnoski, VAN WINKLE
LAW FIRM, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      April Ledford appeals the district court’s order dismissing her complaint for lack of

subject matter jurisdiction. We have reviewed the record and conclude that the district

court correctly found that it lacked subject matter jurisdiction over Ledford’s complaint.

However, as the dismissal was based on the lack of subject matter jurisdiction, it “must be

one without prejudice, because a court that lacks jurisdiction has no power to adjudicate

and dispose of a claim on the merits.” S. Walk at Broadlands Homeowner’s Ass’n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). Accordingly, we affirm

the district court’s order dismissing Ledford’s complaint, but we modify the judgment to

reflect that Ledford’s complaint is dismissed without prejudice for lack of subject matter

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2